Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to the interview of 12/22/2021. 
Claims 21-22 have been previously cancelled.
Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments in the interview of 12/22/2021, with respect to the pending claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 10, and 19, the claimed features in
independent claim 1 (and substantially similar independent claim 10 and claim 19):

“receiving, at a computing system associated with an existing knowledge graph, a request
from a third party to onboard, with the existing knowledge graph, a plurality of entities, each
entity having one or more associated identifiers and relationships with one or more other entities
of the plurality of entities, wherein the existing knowledge graph is accessible to one or more
users via one or more automated assistants;
receiving, at the computing system from the third party, first third party entity data that

analyzing the first third entity party data to identify one or more semantic fingerprints,
wherein each semantic fingerprint of the one or more semantic fingerprints matches a respective
subset of the plurality of entities;
determining, for a given semantic fingerprint of the semantic fingerprints, results related
to the analyzing, wherein the results include a statistic representing success or failure of applying
one or more rules to the respective subset of entities that match the given semantic fingerprint;
causing the statistic to be conveyed at one or more output components of one or more
computing devices associated with the third party;
receiving, at the computing system from the third party, second third party entity data that
once again describes the plurality of entities and associated identifiers and relationships, wherein the second third party entity data is modified based on the statistic;
onboarding the plurality of entities with the existing knowledge graph;
receiving, from one or more of the automated assistants, a request to perform a task
related to a given entity of the plurality of entities;
identifying, in the knowledge graph, a node representing the given entity; and
causing the task related to the given entity to be performed”

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
The closest prior art:
Smullen et al., US Pub. No. 2017/0180284, teaches methods join a user to a subchannel


however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 12/11/2019, with particular attention to paragraphs 0071-0074; and the examiner also found figures 5 and 7 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/9/2022